Citation Nr: 1019996	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-09 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected left knee disability prior 
to March 27, 2006, and entitlement to a disability rating in 
excess of 30 percent after April 30, 2007.  

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to the Veteran's service-
connected left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1965 to 
June 1969 and from February 1971 to January 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision.  In that decision, the RO 
denied, inter alia, entitlement to a compensable rating for 
the service-connected left knee disability, and denied 
service connection for a right knee condition.  

During the pendency of the appeal, the RO issued a November 
2006 rating decision which granted a 10 percent rating for 
the service-connected left knee disability from the date of 
the Veteran's claim, and assigned 100 percent temporary 
convalescent rating from March 27, 2006 until April 30, 2007, 
and then assigned a 30 percent rating effective thereafter.  
As the award is not a complete grant of benefits, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Moreover, the Board must consider whether there are 
distinct time periods during the entire appeal period where 
the Veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The issue of an increased rating for a left knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  





FINDING OF FACT

The evidence establishes that the Veteran's current right 
knee disability is unrelated to disease or injury in service 
and is not caused or aggravated by the service-connected left 
knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

In September 2005 the Veteran filed a claim requesting 
service connection for his right knee disability.  He 
subsequently changed his theory of entitlement, asserting in 
his notice of disagreement that his right knee disability was 
caused by his service connected left knee disability.  The 
Board must address all potential theories of entitlement.  In 
other words, VA must ascertain whether there is any basis 
(e.g., direct, presumptive or secondary) to indicate that the 
claimed disorders were incurred by any incident of military 
service.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both 
for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).      

The Veteran did fall off a telephone pole in service in 
approximately 1972, but it is not shown that his right knee 
was injured in this fall.  For example, while it was noted at 
a VA examination in November 2005 that the Veteran's back, 
left knee and right shoulder were injured in the fall, there 
was no indication that the Veteran's right knee was injured.  
Service treatment records show that the Veteran complained of 
a right knee and ankle injury in October 1972, but his knee 
was found to be normal; and the Veteran's lower extremities 
were found to be normal on an examination in 1974.  The 
Veteran then specifically denied any knee problems on a 
medical history survey in June 1976 and his lower extremities 
were again found to be normal on examination in 1976.  In 
April 1979, x-rays showed no evidence of any significant 
right knee pathology, although the Veteran reported a history 
of locking and giving way in the right knee.  In May 1979, 
the Veteran sought treatment for his right knee and it was 
thought that he might have a cartilaginous defect in his 
right knee.  The Veteran was referred for an orthopedic 
consultation, but the clinical examination was generally 
negative.  In April 1982, the Veteran was assigned a "L1" 
on his PULHES profile, which is indicative of normal lower 
extremities.  The Veteran noted that he had a trick or locked 
knee on an medical history survey in December 1982, but the 
physical examination at that time found his lower extremities 
to be normal.  

In essence, the Veteran reported acute injury and/or pain in 
the right knee on a couple of occasions during service, but 
there was no objective finding of a chronic disability, and 
there was no indication that the Veteran was discharged with 
any type of chronic right knee disability or knee pain in 
1983.  

Following service, there is no evidence of any right knee 
problems for many years.

The first mention of a right knee problem appeared in August 
2000, nearly two decades after the Veteran separated from 
service, when the Veteran sought treatment after twisting his 
right knee while working on a telephone pole.  It was noted 
that the Veteran did not have a history of any right knee 
swelling, and he was diagnosed with chondromalacia.

In November 2001, the Veteran complained of right knee pain 
that had been intermittent over the previous two years and he 
was diagnosed with DJD. Specifically, the Veteran indicated 
that his right knee had been bothering him after bowling a 
week earlier.  

At a VA examination in November 2005, the Veteran was 
diagnosed with minor osteoarthritis in his right knee, but 
the examiner opined that the osteoarthritis was the result of 
aging and he did not attribute it to the Veteran's time in 
service.

As such, no medical evidence has been presented that links 
the Veteran's right knee problems to his time in service.

As noted above, the Veteran asserted in his April 2006 notice 
of disagreement that he felt his right knee problems might 
have been caused by his left knee disability.  
The Veteran's right knee was examined by VA in September 2006 
to address his allegation.  The examiner reviewed the 
Veteran's claims file, noting that there was in-service 
documentation for a left knee injury, but no record of a 
right knee injury.  The Veteran described that he fell in 
1971 and landed on his left leg, injuring his left leg and 
ankle, requiring a cast on his entire left leg.  The Veteran 
reported that he injured his right knee in this fall, but 
that the left knee injury was much greater.

X-rays of the right knee in November 2005 showed spurring of 
the patella; and the examiner diagnosed the Veteran with 
degenerative changes in the right knee.  However, with regard 
to the etiology of the right knee disability, the examiner 
concluded that it was less likely than not that the right 
knee condition was caused by or the result of the left knee 
disability.  While the Veteran attributed his right knee pain 
to weight shifting, the examiner felt that the degenerative 
changes were more likely associated with aging and past work 
experiences.

In his substantive appeal, the Veteran argued that his right 
knee disability was caused by the excessive amount of strain 
that was placed on it because of favoring the left knee and 
walking with an unnatural gait for more than 20 years.  The 
Veteran essentially reiterated this contention at a Board 
video conference hearing before the undersigned in August 
2009.

Despite the Veteran's sincere belief that his right knee 
disability is related to his service-connected left knee 
disability, the Veteran did not present any medical evidence 
to support this contention; and, while he believes that his 
right knee condition is related to his service-connected left 
knee, the Veteran is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, his opinion is 
insufficient to provide the requisite nexus between his right 
knee disability and his left knee disability.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

Here, the Veteran is certainly competent to state that he had 
right knee pain in service, and that he has experienced such 
pain ever since; however, this lay evidence is outweighed by 
the objective evidence of record, as well as the absence of 
medical evidence showing treatment for a right knee 
disability for nearly two decades after separation from 
service.  The lack of treatment for two decades is negative 
evidence that tends to weigh against this claim.  This 
evidence tends to weigh against the Veteran's assertion of a 
medical nexus between military service and right knee 
complaints as it suggests that his current right knee 
disability had their onset long after military duty.  
Further, the Board places significant probative value on the 
reported absence of treatment for many years.  See also 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

Regarding the question of secondary service connection, the 
Veteran does not have the required medical expertise to 
provide a competent opinion with respect to nexus in this 
case.  Although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition or 
observable symptoms such as knee pain and swelling, the 
veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The Board has carefully reviewed the Veteran's statements, 
and is sympathetic to his right knee disability.  However, 
the medical opinions of record that have been offered, which 
have been based on a review of the Veteran's claims file and 
an examination of the Veteran's right knee, have concluded 
that the Veteran's right knee disability is the result of 
aging and was not caused by either his time in service or by 
his left knee disability.

As such, the preponderance of the evidence is against the 
claim of service connection for a right knee disability; 
there is no doubt to be resolved; and service connection for 
a right knee disability is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  The criteria for service 
connection for a right knee disability have not been met; and 
the Veteran's claim is therefore denied.




II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in October 2005 and May 2006, which informed the 
Veteran of all the elements required by the Pelegrini II 
Court as stated above.  The latter letter also explained how 
disability ratings and effective dates are established. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
Veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the Veteran testified at a hearing before the 
Board.  At this hearing, the Veteran indicated that he 
intended to see his private doctor regarding his right knee 
in the future.  However, since the hearing, more than six 
months has elapsed without the Veteran submitting any private 
treatment records or informing the Board of their existence.  
As such, the Board concludes that no additional records must 
be sought to fairly decide this claim.  VA's duty to assist 
is not a one-way street.  If the Veteran wishes help, he 
cannot passively wait for it in those circumstances where his 
own actions are essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 191 (1991).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

9VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for a right knee disability, to include as 
secondary to the Veteran's service connected left knee 
disability, is denied.


REMAND

At his video conference hearing before the Board in August 
2009, the Veteran testified that his left knee disability was 
more severe than was represented by the rating(s) currently 
assigned.  The Veteran reported having undergone a total knee 
replacement in February 2009.  The operative report from the 
February 2009 surgery was submitted at the video conference; 
however, the Veteran has not been afforded a VA examination 
since the time of the surgery to determine the current level 
of severity of the service-connected left knee disability.  
This is essential, given that the surgical procedure likely 
changed the current status of the Veteran's left knee.  
Moreover, the Veteran testified that his left knee condition 
had worsened since the surgery.  

Additionally, the Veteran testified that his knee condition 
had become worse between 2007 and 2009, but the current VA 
treatment records in the claims file were last printed in 
October 2008.  The Veteran also added that he was going to 
see his doctor, Dr. Bean, for knee treatment.  These 
additional records should be obtained and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, request the 
appropriate releases to obtain any 
treatment records from Dr. Bean, and then 
obtain the records.

2.  Obtain and associate with the claims 
file any VA treatment records from October 
2008 to the present.

3.  Then, schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected left knee disability.  
All indicated tests, including X-ray (CT 
and/or MRI scans if necessary) and range 
of motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide an opinion as to the extent that 
pain limits the functional ability of the 
left knee in terms of additional 
functional limitation due to pain.  The 
examiner should describe the extent the 
left knee exhibits weakened movement, 
excess fatigability, incoordination, 
and/or ankylosis.  These determinations 
should be expressed in terms of the degree 
of additional range of motion loss.  The 
examiner should also portray the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  A 
complete rationale for any opinion 
expressed must be provided.  Additionally, 
the examiner should determine whether 
there is arthritis of the knee, 
instability and/or subluxation of the 
knee, and if so, whether any instability 
is mild, moderate, or severe.  The 
examiner should also determine whether the 
left knee is manifested by dislocated 
semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the 
joint.  

3.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


